51 Ill. App.2d 163 (1964)
200 N.E.2d 528
People of the State of Illinois, Defendant in Error,
v.
Jean Lehman, Alias Gene Edward Lehman, Alias William A. Murdock, Plaintiff in Error.
Gen. No. 10,539.
Illinois Appellate Court  Fourth District.
June 11, 1964.
Jean Edward Lehman, per se, plaintiff in error.
William G. Clark, Attorney General, of Springfield (Raymond L. Terrell, State's *164 Attorney, Fred G. Leach, E. Michael O'Brien, Assistant Attorneys General, and C. Joseph Cavanagh, Assistant State's Attorney, of counsel), for defendant in error.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CROW.
Affirmed.
Not to be published in full.